NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50193

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00229-GAF

 v.
                                                MEMORANDUM*
SERGIO RAMIREZ, a.k.a. Edgar Carlon,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Sergio Ramirez appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ramirez contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Ramirez’s

contention, the record reflects that the sentencing court determined that his offense

involved 4.8 kilograms of actual methamphetamine. Even after Amendment 782,

the base offense level for that drug amount is 38. See U.S.S.G. § 2D1.1(c)(1)

(2014). Because Amendment 782 did not lower Ramirez’s applicable guideline

range, the district court correctly concluded that Ramirez is ineligible for a

sentence reduction. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B);

Leniear, 574 F.3d at 673-74.

      Ramirez’s other claims are not properly before us because they are outside

the scope of a section 3582(c)(2) motion. See Dillon v. United States, 560 U.S.
817, 831 (2010).

      AFFIRMED.




                                           2                                     17-50193